Order issued September4 2012




                                             In The
                              (Court of Apprats
                        NMI" Bistrid nI - vats at Dallas
                                      No. 05-12-00599-CV


                   ROLAND VON KURNATOWSKI, ET AL., Appellants
                                                V.
                    CITY OF COMMERCE, TEXAS, ET AL., Appellees


                                           ORDER

       The Court has before it appellants' September 11, 2012 unopposed motion for leave to file

amended appellate brief. The Court GRANTS the motion and ORDERS the amended brief

tendered by appellants on September 11, 2012 to be timely filed as of today's date.




                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE